--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1

AGREEMENT




This Agreement (the “Agreement”) is made and entered into on September 13,
2011  by and between  Pepper Canister Nominees Limited (the “Seller”) and
American Energy Development Corp., a Nevada corporation  (the “Purchaser”).


RECITALS


WHEREAS Fairfax Shelfco 307 Limited (a company registered in England and Wales
Registered No. 06689653) (“Fairfax 307”) is the holder of Petroleum Exploration
and Development Licence for UK Onshore Block SU97 known as licence PEDL236 (the
“Licence”) pursuant to the Licence Agreement dated 30th of October 2008 a copy
of which is contained in the Second Schedule hereto and which grants to Fairfax
307 an exclusive licence during the term of the Licence to search, bore for and
obtain petroleum in UK Onshore Block SU97 which is described in the Licence.


WHEREAS Fairfax 307 was also granted a further UK Onshore Block Licence ST57,
ST63a and ST64b (the “Other Assets”) which will be transferred prior to
execution of this Agreement at cost value by Fairfax 307 to another entity owned
and controlled by the Seller and which Other Assets are not in any way to form
part of this Agreement.


WHEREAS Fairfax 307 is the wholly owned subsidiary of Reservoir Resources
Limited (a company registered in Ireland Register No.  452481) (“Reservoir”).


WHEREAS the Seller is the Owner of the entire issued share capital of Reservoir
as set out in the First Schedule hereto (“the Reservoir Shares”).


WHEREAS Reservoir, on behalf of itself and Fairfax 307, entered into a legally
binding memorandum of understanding dated the 1st day of February 2008 with Dr.
Desmond Oswald (the “Oswald Agreement”), a copy of which is contained in the
Third Schedule hereto under which Dr. Desmond Oswald was granted inter alia a
five percent share in the Licence, with Reservoir owning the remainder
ninety-five percent share in the Licence.
 
WHEREAS, Reservoir has obtained two-dimensional seismic data and information
relating to certain areas which include all or portions of the Licence (the
“Seismic”).


WHEREAS, the Seller desires to sell to the Purchaser and the Purchaser desires
to purchase from the Seller the entire share capital of Reservoir on the terms
and subject to the conditions of this Agreement


NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and mutual covenants herein made, the parties hereby agree to the
foregoing and as follows:


1.  
Sale and Purchase of the Reservoir Shares.  The Seller agrees as legal and
beneficial owner to sell and the Purchaser agrees to purchase fifty thousand
(50,000) shares in the share capital of Reservoir (representing the entire
issued share capital and common stock of Reservoir) free from all encumbrances
and with the benefit of all rights and advantages belonging or accruing to the
Reservoir Shares for the consideration specified in Clause 2.



2.  
Purchase Price. In exchange for the Reservoir Shares, the  Purchaser shall issue
twelve million five hundred thousand (12,500,000) shares of Purchaser’s common
stock (the “AED Shares”) to the Seller (representing approximately 12.5% of the
entire issued share capital and common stock of the Purchaser immediately after
such issue) and subject to resale restrictions described in Section 7 below.



 
 

--------------------------------------------------------------------------------

 
3.  
Development Requirement.



(a)  
The Purchaser after completion shall procure in every way that Fairfax 307
carries out the work programme contained in Schedule 3 of the Licence and
complies in full with the other terms of the Licence. Without prejudice to the
generality of the foregoing and   subject to Clause 16 below, the Purchaser
shall drill a minimum of one (1) well pursuant to the terms of the Licence   to
a depth of four hundred (400) meters to be spudded prior to  December 31, 2012
(“Target Date”); provided, however, that the Target Date will be extended to no
later than 31st March 2013, if any of the events specified in Clause 16 occur in
which respect time is agreed to be of the essence and thereafter Clause 16 will
not apply to this Clause.  If the Purchaser fails to drill to such depth and in
all other respects in accordance with the Licence on or before the Target Date,
the Seller shall have the option (“Cancellation Option”) for a period of sixty
(60) days after the Target Date to: (i) cancel this Agreement and re-acquire all
the Reservoir Shares and   (ii) retain fifty percent (50%) of the AED Shares
received pursuant to Clause 2).

 
(b)  
The Purchaser undertakes:



(i)  
Not to transfer assign or encumber the Reservoir Shares and to procure that the
Shares of Reservoir’s subsidiaries shall not be transferred assigned or
encumbered;



(ii)  
Not to incur any liabilities whatsoever on the part of Reservoir and/or its
subsidiaries and in no way to encumber Reservoir and/or its subsidiaries and/or
its or their assets;



(iii)  
Not to transfer of assign the Seismic out of Reservoir or in any way to encumber
same;



(iv)  
To procure not to transfer or assign the Licence out of Fairfax 307 or in any
way to encumber same; until the Cancellation Option period has expired and the
said Option has not be exercised.

 
4.  
Overriding Royalty



(a)  
After completion the Purchaser will pay to the   Seller from time to time and at
all times by way of additional purchase price an overriding royalty equal to two
and one half percent (2.5%) of the overall gross market value at the time of
production of all petroleum, gas and all other hydro carbons whatsoever produced
from the Licensed Area (the “Overriding Royalty”) from proceeds derived from the
sale of petroleum gas and other hydro carbons produced from the Licensed
Area.  The Overriding Royalty will not be subject to any discount whatsoever
whether as to the expense of development, operation or maintenance related to
the Licensed Area or in any way otherwise and will be paid irrespective of the
ownership for the time being of the rights to produce petroleum, gas and all
other hydro carbons therefrom.

(b)  
On completion the parties agree to take all steps as may be legally necessary
and to procure such steps be taken (via subsidiary companies or otherwise) to
validly create the rights to be granted to the Purchaser pursuant to Clause
4(a).

(c)  
The Purchaser agrees after completion to at all times notify all parties where
it may be relevant of the existence of the Overriding Royalty.

(d)  
After completion (if called upon by the Seller) the Purchaser agrees to procure
(via subsidiary companies or otherwise)  the granting of a first legal charge in
favour of the Seller to give full security to the Seller for payment of the
Overriding Royalty against all assets and rights that are capable of being
charged to give such security and the parties agree to procure (via subsidiary
companies or otherwise) that all steps are taken as may be legally necessary to
validly create such a first legal charge.



5.  
Closing.  On the terms and subject to the conditions of this Agreement, the
closing of the transactions contemplated by his Agreement (the “Closing”) shall
take place at the offices of Purchaser,  ten (10) days following the date that
the Department of Energy and Climate Control in the United Kingdom (“DECC”) has
issued the written agreement pursuant to Clause 15 of this Agreement, or in such
other manner or such other time, date or place as the Seller and the Purchaser
may otherwise agree (“Closing Date”). On closing the following shall take
place:-



(a)  
the Seller or its representative shall hand to the Purchaser or its
representative duly executed stock transfer forms in respect of the Reservoir
Shares held by the Seller;



 
 

--------------------------------------------------------------------------------

 
(b)  
the Purchaser shall make payment to the Seller by the issue of twelve million
five hundred thousand (12,500,000) AED Shares to which the Seller is entitled
pursuant to Clause 2 hereof;



(c)  
the Seller shall procure that a meeting of the board of directors of Reservoir
is held at which the stock transfer forms referred to above subject to stamping;



(d)  
the Purchaser shall procure that all necessary meetings and resolutions take
place to validly issue into the name of the Seller twelve million five hundred
thousand (12,500,000) AED Shares to which the Seller is entitled pursuant to
Clause 2 hereof.



6.  
Other Assets.  The Purchaser and the Seller hereby irrevocably confirm that the
transfer of the Other Assets by Fairfax 307 prior to execution of this Agreement
has been valid in every respect and the same shall not be challenged by either
party. In the event that at any time any further act, deed or activity is
required to effect or confirm such transfer or the validity thereof the
Purchaser hereby agrees with the Seller that the Purchaser shall procure at its
own absolute cost that the Purchaser or Reservoir or Fairfax 307 (or such other
entity as may be required) or one or more of them that the same shall be done at
no cost to the Seller or the transferee or intended transferee of the Other
Assets.



7.  
Resale Restriction.  Seller shall restrict the sale of the Shares held by Seller
for a period of twelve (12) months following the date that DECC has issued the
written agreement pursuant to Clause 15 of this Agreement.  All Shares held by
Seller pursuant to the terms hereof shall (i) contain a restrictive securities
legend in compliance with the Securities Act of 1933, as amended (“Securities
Act”) and (ii) be deemed to have been issued in full satisfaction of all rights
pertaining to such Shares.

 
8.  
Oswald Agreement. The Purchaser shall procure in every way after completion that
the Purchaser and/or  Fairfax 307 and/or Reservoir shall comply in full with all
the terms contained in the Oswald Agreement as are relevant to Onshore Block
SU97.



9.  
Due Diligence. Each of Purchaser and Seller shall, and shall cause its
respective employees, officers, directors, representatives and agents to,
cooperate with the other party in conducting its due diligence review. In
addition, each of Purchaser and Seller will provide the other with such
information and documentation as may be reasonably requested by the other party
in order for it to conduct its due diligence review.



10.  
Representations and Warranties - Sellers.  Seller represents, warrants and
covenants to Purchaser that:



(a)  
Reservoir is an Irish company duly organized and in good standing with the laws
of Ireland;



(b)  
Fairfax 307 is a UK company duly organized and in good standing with the laws of
the United Kingdom;



(c)  
The balance sheets as at 30 June 2011 of Reservoir and Fairfax 307 in the Fourth
and Fifth Schedules respectively have been prepared based on the accounting
principles in the Sixth Schedule.



(d)  
the execution and delivery of this Agreement will have duly authorized, ratified
and approved by all necessary corporate action and this Agreement will not
violate or result in the breach of laws of Ireland or of any other jurisdiction
applicable or pertaining to this Agreement;



(e)  
 Fairfax 307 own the full legal and beneficial interest in the License subject
to the Oswald Agreement free and clear of all security interests, liens,
charges, mortgages, pledges, encumbrances, adverse claims and demands of any
nature or kind whatsoever recorded or unrecorded;



(f)  
Reservoir and Fairfax 307 are  duly qualified and registered in all necessary
jurisdictions in which the conduct of their business or ownership or leasing of
their  properties or assets makes such qualification and/or registration
necessary;

 
(g)  
there are no outstanding or pending actions, suits or claims affecting Reservoir
or Fairfax 307 or any part of the License the Seller has all necessary right and
authority to enter into this Agreement.



 
 

--------------------------------------------------------------------------------

 
(h)  
the License is valid and in good standing by the proper completion and filing of
all documents and the payment of all fees, in accordance with applicable laws
and any regulations thereto, and the performance of all other actions necessary
in that regard;



(i)  
to the best of the Seller’s  knowledge, information and belief after all due
inquiry, the License is not in any way of form vitiated or affected by any
termination clause contemplated by any agreement or law other than as set out in
the Licence;



(j)  
to the best of its knowledge, information and belief after all due inquiry,
there are no environmental liabilities of any kind pertaining to the Licensed
Area;



(k)  
Seller will make and continue to make available to Purchaser all title and
geological information in their possession or control relating to the Licensed
Area and work done on or with respect to the Licensed Area and copies of all
permits and permit applications respecting the Licensed;



(l)  
Seller is not aware of any fact or circumstance which has not been disclosed to
Purchaser which should be disclosed in order to prevent the representations and
warranties in this Clause 10 from being misleading.



11.  
Representations and Warranties  Purchaser.  Purchaser represents, warrants and
covenants to Seller that:



(a)  
it is a corporation duly incorporated and in good standing with the laws of
Nevada;



(b)  
the execution and delivery of this Agreement will have duly authorized, ratified
and approved by all necessary corporate action and this Agreement will not
violate or result in the breach of laws of Nevada or of any other jurisdiction
applicable or pertaining to this Agreement;

 
(c)  
Purchaser is duly qualified and registered in all necessary jurisdictions in
which the conduct of its business or ownership or leasing of its properties or
assets makes such qualification and/or registration necessary;

 
(d)  
Purchaser is not aware of any fact or circumstance which has not been disclosed
to Seller which should be disclosed in order to prevent the representations and
warranties in this Section 11 from being misleading.



12.  
Survival of Representations and Warranties. Both parties acknowledge and agree
that the other party in entering into this Agreement relying upon the
representations and warranties made to it herein and that the correctness of
each such representation and warranty is a condition upon which each party is
entering into this Agreement, each of which conditions may be waived in whole or
in part solely by the party benefitting therefrom.  All of such representations
and warranties shall survive the execution and delivery of this Agreement and
the consummation of the transactions contemplated herein.



13.  
Time is of the Essence. The parties agree that time is of the essence and agree
to take all reasonable steps to fulfill their obligations hereunder in a timely
fashion.



14.  
Default.  In the event of a default by Purchaser in the performance of its
obligations pursuant to Section 2, Seller will be entitled to provide a written
notice of default to Purchaser.  If Purchaser has not cured such default within
thirty (30) days of receipt of such notice of default, then Seller will have the
right to terminate this Agreement by delivery of a written notice of termination
to Purchaser.

 
15.  
Termination. This Agreement is subject to DECC agreeing that it will not
exercise its powers pursuant to Clause 36(3) of the Licence Agreement dated the
30th of October 2008, a copy of which is contained in the Second Schedule
hereto. The Purchaser shall immediately after the signing hereof make full
application to DECC for such agreement and furnish to DECC without delay all
such information as DECC may require. In the event that DECC have not confirmed
such agreement in writing within thirty (30) days from the date thereof either
party may by notice to the other party terminate this Agreement. The Purchaser
shall keep the Seller fully informed of all communications with DECC in relation
to such application. .



 
 

--------------------------------------------------------------------------------

 
16.  
Force Majeure.  No party will be liable for its failure to perform any of its
obligations pursuant to this Agreement due to a cause beyond its control,
including, but not limited to, adverse weather conditions, environmental
protests or blockages, acts of God, fire, flood, explosion, strikes, lockouts or
other industrial disturbances, laws, rules and regulations or orders or
approvals of any duly constituted governmental authority or non-availability of
materials or transportation.  A party relying on an event of force majeure will
promptly give notice to the other party and all time limits imposed by this
Agreement will be extended from the date of delivery of such notice by a period
equivalent to the period of delay resulting from force majeure.  A party relying
on an event of force majeure will take all reasonable steps to eliminate the
same and, if possible, will perform its obligations under this agreement as far
as commercially practical, but nothing herein will require such party to settle
or adjust any labor dispute or to question or to test the validity of any law,
rule, regulation or order of any duly constituted governmental authority or to
complete its obligations under this Agreement if an event of force majeure
renders completion commercially impracticable.



17.  
Confidentiality/Announcements. The parties will treat this Agreement and the
transactions contemplated herein as confidential.  Except as may otherwise be
required by law, including applicable securities laws, neither party will make
or cause to be made any public announcement or issue any press release in
respect of such matters unless a draft of such announcement is forwarded to the
other party for comment and approval with a minimum of twenty four (24) hours
notice from receipt of the draft announcement.  If no comments are received
following the expiration of the said notice period, then the party that prepared
such draft is allowed to release the announcement to the public.



18.  
Notices.  All notices and communications required or permitted under this
Agreement shall be in writing and shall be effective when delivered addressed as
follows:

 

  If to Seller: Pepper Canister Nominees Limited.    
44-45 St Stephens Green
Dublin 2
Attention: Ivor Fitzpatrick Director
Facsimile:  + 353 1 6623074
 
  If to Buyer:
American Energy Development Corp.
   
9190 Double Diamond Parkway
Reno, NV 89521
Attention:  Herold Ribsskog, President
Facsimile:

 
Either party may, by written notice delivered to the other, change the address
to which delivery shall thereafter be made.
 
19.  
Governing Law. This Agreement shall be governed and construed in accordance with
the laws of the State of Nevada, without giving effect to principles of
conflicts or choice of laws thereof.



20.  
Counterparts. This Agreement may be executed in two or more counterparts, each
of which when so executed shall be deemed an original, and all of which together
shall constitute one and the same instrument.  Facsimiles and electronic copies
in portable document format (“PDF”) containing original signatures shall be
deemed for all purposes to be originally signed copies of the documents that are
the subject of such facsimiles or PDF versions.

 
21.  
Further Assurances.  Seller and Buyer shall execute, acknowledge, and deliver or
cause to be executed, acknowledged, and delivered such instruments and take such
other action as may be necessary or advisable to carry out their obligations
under this Agreement and under any exhibit, document, certificate, or other
instrument delivered pursuant to this Agreement.

 
22.  
Entire Agreement; Amendment. This Agreement constitutes the entire agreement
between the parties regarding the subject matter hereof and supersedes, voids
and rescinds any and all prior oral or written agreements between the parties
regarding the subject matter hereof.  This Agreement may not be amended nor
modified, nor any of the provisions hereof waived, except by a writing signed by
the parties.

 
[Signature page to follow]

 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
 

 
PURCHASER:  AMERICAN ENERGY DEVELOPMENT CORP.
 
 

By: /s/ Herold Ribsskog    
Herold Ribsskog
  Its:
President
 

 


SELLER:  PEPPER CANISTER NOMINEES LIMITED
 
 

By: /s/ Ivor Fitzpatrick    
Ivor Fitzpatrick
  Its:
Director
 


 
 
 

 
6

--------------------------------------------------------------------------------

 

FIRST SCHEDULE


 


 

  Party Number of Shares % Shareholding     Pepper Canister Nominees Limited
50,000 100%  

 

 
7

--------------------------------------------------------------------------------

 

SECOND SCHEDULE


PEDL 236 Licence
 
 

 
 
8

--------------------------------------------------------------------------------

 

THIRD SCHEDULE




Oswald Agreement
 

 

 
9

--------------------------------------------------------------------------------

 

FOURTH SCHEDULE


Reservoir Pro Forma Balance Sheet as at 30 June 2011


 
 

 
 
10

--------------------------------------------------------------------------------

 

FIFTH SCHEDULE


Fairfax 307 Pro Forma Balance Sheet as at 30 June 2011
 
 

 
 
11

--------------------------------------------------------------------------------

 

SIXTH SCHEDULE


Accounting  Principles
 
 
 
12


--------------------------------------------------------------------------------